DETAILED ACTION
1	This action is responsive to the amendment filed on November 23, 2021.
2	The rejections of the claims under 103 are withdrawn because of the applicant’s amendment.
NEW GROUND OF REJECTION

Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1 and 4-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Vidal et al. (US 2003/0093866 A1) in view of Weser et al. (US 2016/0296452 A1).
Vidal et al. (US’ 866 A1) teaches a hair dyeing composition comprising oxidation bases (developers) include para-phenylenediamine compounds (see page 8, paragraph, 0165), wherein the dyeing composition also comprises couplers include  1,7-dihydroxynaphthalene, 2-amino-3-hydroxypyridine, 2-methyl-5-aminophenol, meta-phenylenediamine (3-phenylendiamine) and 4-chloro-1,3-dihydroxybenzne (4-chlororesorcinol)  as claimed in claims 1, 5-9 and 17 (see page 8, paragraph, 0155 and claims 9-10) and wherein the dyeing composition also comprises 2-dimethylamino-2-methyl-1-propanol in the amount of 0.5 to 10 % and 0.1 to 20% by wt. which 
The instant claims differ from the reference of Vidal et al. (US’ 866 A1) by reciting an oxidative dyeing composition comprising the developer bis-(2-hydroxy-5-aminophenyl)-methane
However, Vidal et al. (US’ 866 A1) teaches a dyeing composition comprising oxidation dyes (developers) include double bases as oxidation bases having a formula (III) (see page 9, paragraphs, 0168-0174).
 Weser et al. (US’ 452 A1) in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising bicyclic developers (double bases) that comprises bis-(2-hydroxy-5-aminophenyl)-methane as an oxidation dye in the amount of 0.05 to 2% which is within the claimed range as claimed in claim 1 (A) and 4 (see page 6, formula (E2) and pages 7-8 paragraphs, 0076-0077).
Therefore, in view of the teaching of Weser et al. (US’ 452 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of Vidal (US’ 866 A1) by 
Response to applicant’s Arguments
6	 Applicant’s arguments filed on 11/23/2021, with respect to the rejection(s) of claims under 103 have been fully considered but are moot because the rejections have been withdrawn.  However, a new ground(s) of rejection is made in this Office action due to the new amendment of the claims.
7	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761